Citation Nr: 1616770	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-31 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for larynx cancer with left vocal cordectomy, partial laryngectomy, residual hoarseness, and shortness of breath.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1952 to August 1956 and from December 1956 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2015 the Veteran was afforded a Central Office hearing before the Board.  A transcript of the testimony offered at this hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the VA has not satisfied the duty to assist in this appeal.  The Veteran was most recently afforded a VA examination in July 2015.  The July 2015 VA examiner indicated that the Veteran manifested laryngeal stenosis as a result of the vocal cordectomy and partial laryngectomy.  The examiner did not perform pulmonary function testing and did not specify if pulmonary function testing was inappropriate for the Veteran's disability.  Private pulmonary function testing was accomplished in December 2015.  As the report indicates "[t]he results of this test appear to be valid, although the ATS standard for three acceptable maneuvers was not met," testing by VA should be accomplished on remand.   

The diagnostic code specific to laryngeal stenosis (for which the Veteran has a diagnosis) requires pulmonary function testing to evaluate the severity of the disability.   38 C.F.R. § 4.96, Diagnostic Code 6520 (2015).  The Veteran testified at the November 2015 hearing before the undersigned that his disability has worsened since his last examination.  

In support of his contention that his disability has increased in severity, the Veteran submitted treatment records from his private treating physician that indicates a worsening of his ability to breathe.  The Veteran's physician, Dr. J.S., M.D. noted that the Veteran manifests an exothoracic obstruction of the airway due to stricturing and scarring of the vocal folds.

Dr. P.D., M.D., another private treating physician, conducted the pulmonary function testing dated December 2015.  Dr. P.D. noted that although the testing results appeared to be valid, the American Thoracic Society standards for three acceptable maneuvers were not met.  Dr. P.D. noted that the flow volume loop indicated some exothoracic airway obstruction and that cardiopulmonary exercise testing should be considered.  

The Board finds that the July 2015 VA examination is inadequate for rating purposes and an additional examination should be afforded to the Veteran in order to ascertain the nature and severity of his larynx cancer, status post cordectomy and partial laryngectomy.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1) Request that the Veteran provide any outstanding medical records or submit updated authorizations for the release of medical information, to include for: 

a) Dr. P.D., M.D. from December 2015 to the present.  See BVA hearing transcript, p. 16, and
b) Dr. J.S., M.D. from May 2014 to the present.  See BVA hearing transcript, p. 11.  

2) Thereafter, obtain any outstanding VA medical records.

3) After the above steps are complete, schedule the Veteran for an examination to determine the current nature and severity of the larynx cancer, status post cordectomy and partial laryngectomy disability.

The Veteran's file should be made available to the examiner for review, and the examiner should acknowledge such review in the examination report. 

All necessary tests and studies should be performed, including cardiopulmonary exercise testing.  The examiner should provide information concerning the signs and symptoms of the service-connected disability and the severity thereof.

(a) IF the examiner determines that cardiopulmonary exercise testing is not warranted, an explanation of their opinion should be provided with rationale.

(b) The examiner must offer an opinion on whether the Veteran's hoarseness results in a constant 	inability to communicate above a whisper.

(c) The examiner must offer an opinion on whether the Veteran's stricturing and scarring of the vocal folds is analogous to thickening or nodules of cords, polyps, or submucous infiltration.

4) Thereafter, re-adjudicate the claim and if the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




